Order filed October 26, 2021




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00123-CV
                                    ____________

                        MARCUS JACQUOT, Appellant

                                          V.

                           MELODY COKER, Appellee


                    On Appeal from the 280th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-51429

                                      ORDER

      The appendices of appellant’s re-filed brief and reply brief mention the name
of a person who was a minor when the underlying suit was filed. See Tex. R. App.
P. 9.9(a)(3). Accordingly, the briefs are again stricken.

      Appellant is ordered to file briefs that comply with Texas Rule of Appellate
Procedure 9.9 on or before November 5, 2021.

                                   PER CURIAM

Panel Consists of Justices Jewell, Spain, and Wilson.